DENIED and Opinion Filed January 3, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01554-CV

IN RE LEVY PREMIUM FOOD SERVICE, LLC D/B/A LEVY RESTAURANTS, Relator

                   Original Proceeding from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-06335-A

                              MEMORANDUM OPINION
                           Before Justices Schenck, Reichek, and Evans
                                   Opinion by Justice Schenck
        Before the Court is relator’s December 19, 2019 petition for writ of mandamus. In its

petition, relator requests this Court to vacate the trial court’s October 15, 2019 order denying

relator’s motion to transfer and to direct the trial court to enter an order transferring this case to

the 160th Judicial District Court, where an earlier suit relator contends arises out of the same

transaction or occurrence is pending. To be entitled to mandamus relief, relator must show both

that the trial court has clearly abused its discretion and that relators have no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After

reviewing the petition and mandamus record, we conclude relator has failed to show it is entitled

to the relief requested.
       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief

sought).




                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
                                                    JUSTICE

191554F.P05




                                                 –2–